PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/840,784
Filing Date: 13 Dec 2017
Appellant(s): SPRINGER et al.



__________________
W. Douglas Hahm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	Claims 1 and 2 are Not Directed to Patentable Subject Matter Under 35 U.S.C. §101
Appellant argues that claims 1 and 2 are directed to patentable subject matter because independent claim 1 recites numerous additional elements besides calculation of first and second trajectories using algorithms (page 6 lines 18-21). This argument is not persuasive.
Claims 1 and 2 are not directed to patentable subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea of calculating steps for a mold closure mechanism. This judicial exception is not integrated into a practical application because the recited limitations are generally applying the calculation to a practical application. 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are a mold having a closure mechanism and a computer controller to perform the closure mechanism using the use of computer control for mold closure mechanisms is known in the art. See Hakoda (US20050218544 – previously of record). Hakoda explicitly discloses a moulding machine having a movable platen which is moved by a movement mechanism (paragraph 0030; Fig. 5). Hakoda further discloses a controller to regulate the closing of the mould based on prior measurements (paragraphs 0032-0033, 0039-0044). 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to execute an “optimization algorithm” based on measured values (i.e., as a generic processor performing a generic computer function of calculating based on an input) such that it amounts no more than mere instructions to apply the exception using a generic computer component to a generic moulding machine. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.

Claims 3-6 are Not Directed to Patentable Subject Matter Under 35 U.S.C. §101
Claims 3-6 are not directed to patentable subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea of calculating steps for a mold closure mechanism. This judicial exception is not integrated into a practical application because the recited limitations are generally applying the calculation to a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are a mold having a closure mechanism and a computer controller to perform the closure mechanism using the use of computer control for mold 
The limitation of determining the first and second trajectories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a first algorithm,” “an optimization algorithm,” and “a control or regulation device” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “control or regulation device” language, the “calculating” in the context of this claim encompasses the user manually calculating the first and second trajectories.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to execute an “optimization algorithm” based on measured values (i.e., as a generic processor performing a generic computer function of calculating based on an input) such that it amounts no more than mere instructions to apply the exception using a generic computer component to a generic moulding machine. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.

Independent Claim 1 is Not Patentable Over the Prior Art
Appellant first argues that Hakoda teaches determining an actual present trajectory and adjusting the actual present trajectory to better conform to a target trajectory. Appellant further argues that Hakoda does not teach calculating a first trajectory for the controlled or regulated movement of the movable platen using a first algorithm, generating an estimate of a parameter value based on a 
This argument is not persuasive. Hakoda explicitly discloses operation moving the platen in a controlled or regulated manner at least once according to the first trajectory (Fig. 2 numerals s13, s14, s16). Once the operator inputs the desired initial parameters, the first trajectory will be "calculated" by the controller and the operation performed in order to obtain the measurements needed to calculate the correction. Hakoda further explicitly discloses calculating a second trajectory based on measurements made during operation (Fig. 2 numeral s17, s18, s19). Once the deviation amount has been detected, the control mechanism of Hakoda will calculate the second trajectory and control the machine to open/close based on the calculated second trajectory. Hakoda also discloses moving the movable platen in a controlled or regulated manner according to the second trajectory (Fig. 2 numeral s20).
Appellant further argues that the prior art does not calculate a first trajectory and results in non-optimized results while the alleged invention allows for optimized trajectory even on the basis of inputs by an inexperienced operator (page 9 last full paragraph) and that for the rejection to succeed the word “operator” must be read out of the claim (page 10 ln 1-10). 
This argument is not persuasive. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification. See MPEP 2173.01. As an initial matter, as claimed the alleged invention does not define the algorithm nor does it require the algorithm be performed by a controller, as such a mental calculation by an operator would meet the claimed “calculating a first trajectory.” Further, as can be seen in Fig. 2, Hakoda explicitly shows that if the optimization may not be complete after a single correction processing cycle and the correction is repeated until optimization is obtained (Fig. 2 reference indicators S19 and S20). As such, even with an 
Appellant next argues that Hakoda does not teach calculation of a first trajectory and calculation of a second trajectory (page 9 last paragraph continuing on page 10). Appellant supports this argument by stating that a deviation Ke is used to adjust a measured actual first trajectory to obtain a new second trajectory (page 5 ln 1-2 from the end). 
This argument is not persuasive. As discussed above Hakoda teaches calculating a first trajectory within the broadest reasonable interpretation as required during patent prosecution. Hakoda teaches detecting a deviation value, Ke, which is the difference between a preset reference number, Ds, and a detected value, Dd, where Dd is obtained from the average of a plurality of obtained values (para 0061). Furthermore, the “average” used in Hakoda is interpreted as reading on the claimed “estimation” because an average is a value representing a general estimation of a group rather than a precise measurement. 
Appellant next argues that “operator inputs” does not include simply inputting the target trajectory (page 10 last paragraph). This argument is not persuasive. Hakoda explicitly discloses the use of a servomotor which is a computer controlled motor (para 0031). In the event that an operator only inputs the desired trajectory, an algorithm is utilized to determine instructions to move the servomotor a desired amount. 
Appellant next argues that the claims preclude an operator from externally calculating the trajectory and inputting the desired trajectory (page 11 first paragraph).


Independent Claim 3 is Not Patentable Over the Prior Art
The arguments regarding claim 3 references to arguments regarding claim 1, which have been addressed above.

(3) For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
Conferees:
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745   

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.